Citation Nr: 0638392	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-25 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected peripheral neuropathy of the 
right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected peripheral neuropathy of the 
left lower extremity.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by which the RO granted 
service connection for diabetes mellitus and peripheral 
neuropathy of the lower extremities.  The veteran is 
contesting initial evaluations assigned.  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is manifested by no more 
than the need for insulin and a restricted diet.

2.  The veteran's peripheral neuropathy of the right lower 
extremity is manifested by no more than a mild disability 
picture with some loss of sensation and reported 
exacerbations with sitting and ascending stairs.

3.  The veteran's peripheral neuropathy of the left lower 
extremity is manifested by no more than a mild disability 
picture with some loss of sensation and reported 
exacerbations with sitting and ascending stairs.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic 
Code 7913 (2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2006).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in February 2002, July 2003, July 2003, and 
March 2006 letters, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify and provide any additional 
information that he felt would support his claims.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  In 
March 2006, the veteran was advised regarding effective dates 
as mandated by the Court in Dingess/Hartman.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the record contains post-service private medical 
records as well as VA medical treatment records.  The veteran 
indicated in writing on two occasions that he had no more 
evidence to submit, and the Board therefore concludes that 
there is no outstanding evidence that is relevant to the 
claims that has not already been associated with the claims 
file.  The record also contains VA medical examinations 
conducted in furtherance of the veteran's claims.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A.§§ 5103, 
5103A(d); 38 C.F.R. § 3.159.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Diabetes mellitus 

The veteran's service-connected diabetes mellitus has been 
rated 20 percent disabling by the RO under the provisions of 
Diagnostic Code 7913.  38 C.F.R. § 4.119.  

Diagnostic Code 7913 provides the following levels of 
disability.

100 % Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities, (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated;

60 % Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated;

40 % Requiring insulin, restricted diet, and regulation of 
activities;

20 % Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.

On October 2003 VA medical examination, the veteran reported 
taking oral hypoglycemic medication that did not serve to 
control his diabetes mellitus and that he began to use 
insulin two years prior.  He asserted that he had difficulty 
controlling his blood sugars.  He complained of hypoglycemic 
reactions twice a day causing blurred vision and feelings of 
imbalance.  His weight was stable, his activities were not 
restricted, and he continued to work.  The diagnosis was of 
diabetes mellitus type II with frequent hypoglycemic 
reactions on insulin.  

In May 2004, the veteran reported hypoglycemic reactions that 
he treated with a little extra food.  He stated that he was 
compliant with his diet, eating four carbohydrates per meal.  
He indicated that his activity level was unchanged, that he 
was relatively active, and that he was on his feet all day in 
his job at a spare parts department of a trucking company.  
On weekends, he took walks.  The veteran took insulin.  The 
physician diagnosed diabetes mellitus type II with neuropathy 
and indicated that the veteran's blood sugar levels were 
under reasonably good control.  

On March 2005 VA examination report, the examiner indicated 
that the veteran's diabetes mellitus required insulin 
injections for control.  The examiner also noted that the 
veteran experienced mild daily hypoglycemia that he self 
managed by eating.  The examiner noted that the veteran's 
diet was restricted but that his activities were not and that 
he was able to engage in strenuous activities.  The veteran's 
diabetes mellitus did not require hospitalizations or visits 
to a diabetic care provider.  

In September 2005, a VA examiner indicated that the veteran's 
diabetes mellitus entailed fluctuating blood sugar levels.  

Initially, the Board observes that the veteran's diabetes 
mellitus symptomatology appears to have remained relatively 
steady during the course of this appeal.  Throughout, he has 
required insulin and diet modifications but not restrictions 
on activity.  Thus, a staged disability rating is not 
warranted.  Fenderson, supra.

Regarding an increased rating, the Board has concluded that 
it is not warranted.  The veteran's symptoms fit squarely 
within the criteria associated with a 20 percent evaluation.  
A 40 percent evaluation would require regulation of activity, 
and the veteran's activities have not been limited.  To the 
contrary, he is able to engage in even strenuous activity, 
maintain somewhat physically demanding employment, and taking 
walks on weekends.  Because the element of regulation of 
activities is entirely missing, a 40 percent evaluation for 
diabetes mellitus is not warranted.  C.F.R. § 4.119, 
Diagnostic Code 7913.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
service-connected diabetes mellitus has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Peripheral neuropathy of the right and left  lower 
extremities 

The veteran's service-connected peripheral neuropathy of the 
right lower extremity and left lower extremity have each been 
rated 10 percent disabling by the RO under the provisions of 
Diagnostic Code 8520.  38 C.F.R. § 4.124a.  

Diagnostic Code 8520 (sciatic nerve) provides the following 
levels of disability:

Complete: 80% The foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of the knee 
weakened or (very rarely) lost. Incomplete: 60% Severe, with 
marked muscular atrophy;

40% Moderately severe;

20% Moderate;

10% Mild

Incomplete paralysis indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis. When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.

Words such as "mild", "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (2006).

In December 2000, the examiner noted intact foot pulses 
bilaterally.  Sensation was intact to vibration.  Deep tendon 
reflexes were intact.  Manual muscle testing was strong and 
symmetrical bilaterally.  In March 2002, a private physician 
noted mild neuropathy.

On October 2003 VA examination, the veteran noted numbness 
and pain in both lower extremities.  The numbness was 
primarily in the feet, but pain radiated up the legs.  Flare-
ups occurred with sitting.  The veteran also noted lower 
extremity weakness when walking up stairs and stated that he 
was instructed to hold the railing.  He indicated that his 
neuropathy was worsening.  Objectively, femoral pulses were 
2+ and equal bilaterally.  The distal pulses over the feet 
and ankles were normal.  Monofilament testing over both lower 
extremities revealed a stocking glove decreased sensation at 
least a third of the way up the tibias.  Vibratory sensation 
was decreased over both ankles.  Gait was normal.  The 
examiner diagnosed diabetic peripheral neuropathy.

On March 2005 VA examination, the veteran reported 
paresthesias, loss of sensation, pain, increased sensitivity, 
and dysesthesia in both lower extremities from the hips to 
the toes.  The examiner observed radial pulses in the lower 
extremities but noted decreased light touch in both feet from 
the ankles to the toes.  Vibration was intact in both ankles, 
and proprioception was intact in both great toes.  Sharp pain 
was intact in all areas.  The examiner diagnosed diabetic 
sensory neuropathy with mild balance problems due to altered 
sensory input.  There was no evidence of motor neuropathy.  

In September 2005, a VA examiner noted that balance and gait 
were within normal limits and that sensation to pin, 
pressure, touch, and palpation was within normal limits as 
was proprioceptive sensation and filamentous sensation.  

Based on the foregoing evidence, the Board concludes that the 
veteran's disability picture is no more than mild bilaterally 
and that an evaluation in excess of 10 percent is not 
warranted for either lower extremity.  38 C.F.R. § 124a, 
Diagnostic Code 8520.

The Board emphasizes that physicians have characterized the 
veteran's peripheral neuropathy as no more than mild.  
Indeed, in September 2005, the sensation in the feet was 
within normal limits.  Moreover, the Board observes that the 
veteran's symptoms are not constant.  Rather, they worsen 
somewhat with sitting or ascending stairs.  As noted above, 
the veteran is able to perform a full day's work in a job 
that requires standing and movement.  When examined in toto, 
the veteran's bilateral peripheral neuropathy of the lower 
extremities appears to be mild in nature.  It does not 
inhibit or prevent any sort of activity and does not appear 
to cause considerable pain or discomfort.  The Board, 
therefore, is of the view that a 20 percent disability rating 
is not warranted for either lower extremity because the 
veteran's disability picture does not seem to be of moderate 
severity.  Id.  This situation has been true throughout the 
appellate period, and a staged rating need not be applied.  
Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected right lower extremity peripheral neuropathy 
and left lower extremity peripheral neuropathy have resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell, supra; Shipwash, supra.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


